           Case 5:20-cv-00703-MH Document 16 Filed 10/29/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RUTH D. MCNALLY,                             :
                                             :
                    Plaintiff,               :
                                             :
      v.                                     :       CIVIL ACTION
                                             :
                                             :       NO. 20-703
                                             :
ANDREW SAUL,                                 :
ACTING COMMISSIONER OF                       :
SOCIAL SECURITY,                             :
                                             :
                    Defendant.               :


                                         ORDER

      AND NOW, this 29th day of October, 2020, upon consideration of Plaintiff’s Request for

Review (Doc. No. 13), and Defendant’s Response thereto (Doc. No. 14), IT IS HEREBY

ORDERED that:

      1. Plaintiff’s Request for Review is DENIED;

      2. JUDGMENT IS ENTERED in favor of Defendant; and

      3. The Clerk of the Court shall mark this case CLOSED.


                                          BY THE COURT:




                                          /s/ Marilyn Heffley
                                          MARILYN HEFFLEY
                                          UNITED STATES MAGISTRATE JUDGE
